Title: To John Adams from John Jay, 14 October 1785
From: Jay, John
To: Adams, John


          
            Dr: Sir
            New York 14th: October 1785
          
          Since the Date of my last to you which was the 6th: September last, I have been honored with yours of the 10th: & 26th: June, and 19th: & 29th: July with the Papers mentioned to be enclosed. They are now before Congress, and I am persuaded that the strong Marks they bear of Industry and Attention will give them Pleasure.—
          I perfectly concur with you in Sentiment respecting what ought to be the Conduct and Policy of the United States, and I am not without Hopes that they will gradually perceive and pursue their true Interests. There certainly is much Temper as well as Talents in Congress, and altho it is not in their Power to do all that should be done, yet they are willing and industrious to do whatever depends upon them. Your Letters I am sure are useful, they desseminate and inforce those fœderal Ideas which cannot be too forceably inculcated or two strongly impressed— Our fœderal Government is incompetent to its Objects, and as it is the Interest of our Country, so it is the Duty of her leading Characters to cooperate in Measures for enlarging and invigorating it. The Rage for Separations and new States is mischevious—it will unless checked scatter our Resources and in every View enfeeble the Union. Your Testimony against such licentious anarchical Proceedings would I am persuaded have great Weight.—
          Your Letters as yet are silent respecting the Evacuation of our frontier Posts— I do not mean to press you either to do or say any Thing unseasonably about it, for there are Times and Tides in human Affairs to be watched and observed— I know your Attention, and therefore rest satisfied that we shall hear from you on this interesting Subject as soon as you ought to write about it. During the ensuing Sessions of the Legislatures, I shall watch their Acts, and endeavour to send you such as may respect the Interests of the Union. I find it extremely difficult to collect them— when I first came into this Office I wrote a circular Letter to the Governors requesting them among other Things to send me from time to time printed Copies of their Acts— but whatever may have been the Cause, it has so happened that except in two or three Instances this Request has been entirely neglected.—
          With the Newspapers herewith sent, you will find the Requisition of Congress—what its Success will be cannot yet be determined.—
          The Algerines it seems have declared War against us—if we act properly I shall not be very sorry for it. In my Opinion it may lay the Foundation for a Navy, and tend to draw us more closely into a fœderal System. On that Ground only we want Strength, and could our People be brought to see it in that Light and act accordingly we should have little Reason to apprehend Danger from any Quarter.—
          Mr. DeMarbois has left us and is gone to St: Domingo where he has an Intendancy— Mr. Otto succeeds him, and appears well disposed.—
          As yet your Place at the Hague is vacant—several Gentlemen are in Nomination, among whom I hear are Mr. Izard and Mr. Madison.—
          Doctr. Franklin is happy at Philadelphia—both Parties are assiduous in their Attentions to him, and it is thought more than probably that he will succeed Mr. Dickenson. I fear, in the Language of our Farmers, that a Day so remarkably fine for the Season may prove a Weather breeder—that is—that he will find it difficult to manage both Parties—for if he gives himself up to one, he must expect Hostility from the other— I wish he may be able to reconcile them, and thereby restore that State to the Degree of Strength and Respectability which from its Population, Fertility and Commerce it ought to possess.—
          I congratulate you on the Issue of your Discussions with their High Mightinesses— Mr. Dumas gave us an Account of it, and we are all pleased to find that it terminated as it did.—
          With great and sincere Esteem and Regard / I am Dr: Sir / Your most obt. and very hble: Servt.
          
            John Jay
          
        